Title: Editorial Note: Polytype and Other Methods of Printing
From: 
To: 


    Polytype and Other Methods of PrintingEditorial Note
    New discoveries and inventions in the arts and sciences had a powerful appeal for Jefferson because of their promise of the improvement of society in general, but none had so immediate or so personal an impact as those affecting the multiplication of copies of the written word. The enthusiasm with which he presented to friends in America and Europe copying presses for making duplicates or triplicates of letters, memoranda, reports, and other writings that consumed so much clerical labor is one index of this interest. Another is the excitement with which he hailed the new method of printing of one François Hoffman, an Alsatian, whose “Imprimerie Polytype” was located in the rue Favart, “opposite the Rue Gr étry” and across the street from the Théâtre des Italiens.
“Hoffman’s method of engraving with ink was, I believe, known to you,” Jefferson wrote to Franklin on 27 Jan. 1786 (see also TJ to Rittenhouse, 25 Jan. 1786; TJ to Madison, 8 Feb. 1786; TJ to Currie, 28 Jan. 1786; TJ to Stiles, 1 Sep. 1786). Franklin had indeed become acquainted as early as 1783 with what Jefferson considered “a pleasing method of engraving, such as would be useful to any gentleman.” On 24 Apr. of that year Hoffman had demonstrated his method to Franklin and Franklin had written on one of Hoffman’s plates: “A Wit’s a Feather, and a chief is a Rod; an honest Man’s the noblest work of God. Pope. Passy, April 24 1783. B.F.” M. Adhemar, Curator, Cabinet des Estampes, Bibliothèque Nationale, discovered a copy of this early  specimen of polytype printing among other examples of Hoffman’s work (Bibliothèque Nationale, Cabinet des Estampes, A d 11; see also a catalogue of an exhibit issued in 1951 by the Bibliothèque Nationale, Diderot et l’Encyclopédie, No. 560). According to a contemporary comment accompanying this specimen (and possibly written by the inventor himself) “aussitôt que son operation fut faite, il [Hoffman] lui donna a choisir ou de son original [sic], M. Francklin y fut trompé.” How Franklin could have been at a loss about the identity of “son original” when that original necessarily was written on a metal plate is not made clear. Franklin was perhaps only being his usual diplomatic self, but Jefferson in his enthusiasm for the possibilities of the new invention stretched credibility even further in his account to Stiles: “I called on the inventor, and he presented me a plate of copper, a pen and ink. I wrote a note on the plate, and in about three quarters of an hour he brought me an hundred copies, as perfect as the imagination can conceive. Had I written my name, he could have put it to so many bonds, so that I should have acknoleged the signature to be my own” (TJ to Stiles, 1 Sep. 1786). In giving this account, and particularly in referring to the number of copies struck off, Jefferson may have furnished indirect evidence of what it was that he “wrote … on the plate.”
It is very probable that the item produced in one hundred copies on this occasion was the form of dinner invitation presented here as Document I. Jefferson had described the process some months earlier in such a way as to indicate that he had already called upon the inventor and had witnessed an experiment with the new method: his letter to Madison of 8 Feb. 1786 was written the very day that Abbé Rochon reported on polytype printing to the Acad émie des Sciences. A hundred copies would not have been needed for purposes of demonstration, and if such had been struck off at the time of his first acquaintance with the invention, Jefferson’s letters of January and February 1786 would no doubt have mentioned the fact. In December 1785 Hoffman and his son had obtained a royal license permitting them to operate their “Imprimerie Polytype.” In February 1786 they began to publish the Journal Polytype des Sciences et des Arts, for which Jefferson immediately subscribed (Account Book, 12 Feb. 1786; Sowerby, No. 1096). During this same month Jefferson was assisting Lafayette in the preparation of materials for the American Committee and he may have suggested the use of Hoffman’s method for duplicating copies of Lafayette’s “Avis au Comité” (TJ to Lafayette, 20 Feb. 1786; Lafayette to TJ, 19 Mch. 1786). In view of this chronology, it is unlikely that the form of a dinner invitation was printed until after Jefferson had returned from England. With the arrival of Trumbull early in August and with the beginning of an acquaintance with the Cosways and the resultant social activity in which he became engaged, Jefferson may have thought it desirable to have such a printed or engraved invitation form as he was later to use in a variety of formats. This was precisely one of the ways in which the Hoffman method recommended itself as being “useful to any gentleman.” Thus the invitation form may have been produced shortly before he wrote to Stiles on 1 Sep. The form  here presented—evidently the only one that has survived—is dated 27 Sep. 1786, a fact which also supports the supposition.
Another allusion in the Stiles letter suggests an interesting possibility. If, as seems almost certain, the “hundred copies” did in fact represent a printing order and not a demonstration, why did Jefferson wait “about three quarters of an hour” for Hoffman to bring these copies? Could they have represented both a printing order and a demonstration? Jefferson’s letter to Stiles mentions only that he called on the inventor, but this does not necessarily mean that others were not present. Nothing would have been more natural than that he should have taken Trumbull and the Cosways to see this new method of engraving during the time that they were all engaged in seeing the sights of Paris and were in the neighborhood of the Théâtre des Italiens. All were artists and both of the Cosways had practised engraving; the Hoffman method was therefore likely to be of considerable interest to them. This, of course, is a conjecture that might only be validated in the improbable event of the discovery of Trumbull’s lost diary covering his stay in Paris, but it is both natural and likely that such a visit should have taken place. The circumstance of Jefferson’s waiting three quarters of an hour makes this all the more probable, for it is certain that he could not have written on the plate in the rue Favart and have received the copies from Hoffman at the Hôtel de Langeac within forty-five minutes.
Perhaps in an effort to call attention to the new method of engraving, perhaps to encourage Hoffman, perhaps to make explicit the distinguishing feature of the method, Jefferson wrote the invitation form in his own hand and included in it the words “Imprim. Polyt.” For what was really new in the Hoffman method was that it permitted anyone who could write, draw, or make diagrams to be his own engraver—that is, to multiply copies of writings, drawings, or other line images without having an engraver with a burin copy the result on a plate in reverse. “Le Polytype,” declared the inventor, “est l’Art de multiplier les originaux.” Anything drawn or written on a metal plate with “une encre d’une composition particulière … peut se reproduire dans le même sens sur le papier un très-grand nombre de fois par les procédés de cet Art.” Hoffman’s public description concealed the secret but emphasized the difference between this and previous methods of engraving: “avec cette planche écrite dans le sens droit, nous obtenons, par une operation qui constitue notre secret, une planche gravée en creux dans le sens contraire, et … de cette planche, nous tirons des épreuves par les procédés connus de l’Imprimerie en Taille-douce. Comme dans cette opération le dessin lui-meme se reproduit sans l’intervention d’aucun Artiste, ces épreuves doivent être la parfaite image du dessin original, et l’on peut à juste titre les nommer des dessins originaux multipliés” (Journal Polytype des Sciences et des Arts, “Partie des Arts Utiles,” p. 104–5).
But while calling the result multiplied original drawings (or writings) and while making much of the fact that the writing on the plate could be done by anyone without the intervention of an engraver, Hoffman at the same time felt called upon to dispel a rumor that had  been spread abroad by some “personnes mal instruites.” These misinformed persons had stated that this process of reproducing handwriting with the most exact fidelity might become dangerous by permitting the multiplication of signatures. Jefferson’s enthusiastic letters to Madison and Stiles furnish a good example of the manner in which such a rumor might have been started. Hoffman therefore felt it necessary to say, in a footnote, that such fears were ill-founded for two reasons: (1) no one would be foolish enough to write promissory notes on copperplates, and (2) the process of printing with intaglio plates could be carried out only with inks having an oil base, a fact which made it easy to verify the difference between such an engraving and handwriting by employing the ordinary test using nitric acid (same, p. 104–5). In brief, Hoffman thought himself justified in calling his productions “dessins originaux multipliés,” but prudence suggested the necessary precaution of informing the public that the distinction between such “originals” and true originals could easily be established! Regardless of this nice dilemma, Hoffman had made it possible for an individual to do what Jefferson did in the case of this invitation form: to obtain a facsimile reproduction of handwriting without having an engraver make an intaglio plate which contained a copy of the handwriting in reverse. The method was simply that of taking a highly-polished copper-plate (Jefferson called it a brass plate in his letter to Madison) and having the writing or drawing or design traced on it in a special ink composed of an earthy substance (“avec une couleur terrestre”). Meanwhile an alloy of lead, tin, and bismuth had been heated. Just as this began to cool, the copper-plate was placed face down on it and subjected to heavy pressure. The raised lines drawn on the copper-plate were impressed into the warm metal sheet. This plate thus became an intaglio plate with the image in reverse (“une planche gravée en creux dans le sens contraire”). Obviously a plate made by such methods would lack the fineness of line and the sharp definition that could be achieved by an intaglio plate etched or incised with a burin and it would lack, too, the delicacy of line of handwriting with the use of ordinary pen and ink.
There is, therefore, no need of applying the nitric acid test that Hoffman recommended: in the invitation form and in the pages of Lafayette’s “Avis au Comité” the difference between handwriting and polytype printing is discernible at a glance, the latter being uniform as to impression but varying from dullish-gray to black in color. In the ten pages of Jefferson’s copy of the “Avis au Comité” there are considerable variations of impression. Since only one copy of the invitation form appears to have survived, no comparisons can be made, but the lines printed by polytype have the appearance of being much thicker and blunter than Jefferson’s ordinary writing. He and Hoffman were not the only ones to make extravagant claims, however. Thi éry, Guide des Amateurs, i, 719, stated that polytype printing was neither printing nor engraving, but produced the same results with greater speed and less expense—indeed, that the French language was unable to provide terms sufficiently precise to describe this new art, so that the inventor  had had to fall back on the Greek to obtain a name meaning “several originals” (“plusieurs originaux”).
Hoffman had originally hoped to apply the invention primarily to the production and sale of drawings by artists, but the result was disappointing. He claimed that he was able to reproduce faithfully every design traced by an artist on a metallic plate, but that, working in such a medium, the artist was unable even with laborious effort to achieve the degree of perfection expected by the public. After making many attempts and employing the drawings of some of the best known artists, he gave up the effort to reproduce drawings (“Polytypage des Dessins”) sometime around 1784 and began to apply the invention to the reproduction of manuscripts and writings (“Polytypage de l’ écriture”). Hoffman saw possibilities in copying more faithfully the splendid manuscripts that existed before the invention of printing and of which printing itself was only an imitation. But this dream of a return to the manuscript also proved illusory, owing to the fact that printing had driven the medieval scribes out of existence and none could be found to copy their beautifully-shaped letters.
As Jefferson’s invitation form and Lafayette’s “Avis au Comité” prove, Hoffman had not given up the idea of applying the invention to the reproduction of handwriting, but by 1786 he had begun to concentrate his experiments on what was later to be called stereotype printing. Others had preceded Hoffman—Valleyrie in France and Ged in Scotland, for example—but his activities in this direction gave new impetus to the perfection of this form of printing. Both Hoffman and the inspectors who examined his method in September 1785, and on whose report he received a monopoly of the invention for fifteen years, claimed that the use of polytype to reproduce the printed page was the application of the same invention operating under the same principle as that used to reproduce drawings or handwriting (“un procédé qui tient absolument aux mêmes principes que celui qui repète les Dessins”). But the two processes had, in fact, only the alloy in common. Reproduction of drawings and handwriting could not be made unless drawn with Hoffman’s special ink on a metal plate; a drawing or writing on paper would not suffice (“ne peut pas se répéter”). But “polytype” as applied to printing types meant the composition of a page (or part of a page) in movable types. This page was then impressed in a matrix of clay mixed with plaster, to which was added a gelatinous paste composed of gum syrup and potato starch. The alloy of lead, tin, and bismuth was then poured at the moment of cooling into the matrix which had been heated in order to prevent too sudden or unequal hardening. The result, as Jefferson somewhat inadequately described it in his letter to Madison of 8 Feb. 1786, was that Hoffman’s “types for printing a whole page are all in one solid piece. An author therefore only prints a few copies of his work from time to time as they are called for. This saves the loss of printing more copies than may possibly be sold, and prevents an edition from being ever exhausted.” Such advantages as these—together with the ease of storing stereotyped plates; the economy in printing classics, Bibles, and other works for which there was a steady demand over a long period of  time; the ability to ship plates from place to place for printing; and savings in type-composition—were all pointed out by Hoffman and other contemporaries and have since become commonplace (Journal Polytype, i, 105–14; A. G. Camus, Histoire et Procédés du Polytypage et de la Stéréotypie, Paris [1801], p. 45–51). Abbé Rochon, who described the Hoffman process to the Académie des Sciences on 8 Feb. 1786, considered the economy in paper to be “sans-doute, le plus pr écieux de tous ces avantages” (see illustration in this volume of a page printed by the polytype method, from DLC: TJ Papers, 19: 3261–2).
The inspectors who examined Hoffman’s process were convinced that it could not produce the finished results that were already being achieved by established methods of printing from movable type. Hoffman challenged the skeptics by inserting two extra pages in the 29 Mch. 1786 issue of the Journal Polytype (“Partie des Arts Utiles”), the one printed by customary methods and the other by use of a polytype plate. These were numbered 1 and 2 and the readers were given the opportunity to identify each plate by its method. If anyone should be unable to distinguish them or should make the wrong choice, the Hoffmans declared, their error would be taken as compliment and as answer to critics; the solution appeared in the next number. The text of the page illustrated in this test was from a work then in progress at Polytype Imprimerie: Chenier’s Recherches historiques sur les Maures, which was published in three volumes in 1787 entirely from polytype plates.
Such experiments aroused considerable interest in the circles frequented by Jefferson. Lavoisier, for example, published in the Journal Polytype for 27 Feb. 1786 (“Parties des Sciences”) his epoch-making account of the large-scale synthesis of water (Denis I. Duveen, Catalogue of Printed Works and Memorabilia of Antoine Laurent-Lavoisier [New York, Grolier Club. 1952], No. 33). It now appears that Jefferson at one time considered the possibility of printing an edition in English of Notes on Virginia by this method, as evidenced by a price estimate obtained from Hoffman (see Document II). This estimate for printing Jefferson’s work with “Planches polytypées rendues en toute proprieté” is revealing, but, since one of the advantages of stereotype printing was, as Jefferson stated, that “an author … only prints a few copies of his work … as they are called for,” it is puzzling that he should have asked for an estimate for printing such a relatively large edition as fifteen hundred copies. It is not certain when Jefferson requested this estimate, but it must have been during the latter part of 1786. It was certainly before 1 Nov. 1787 when an arret was issued suppressing Hoffman’s privilege. Nothing further came of this exploratory effort, though Jefferson continued to be interested in Hoffman’s researches and in the efforts of Pierre Didot and others which resulted in the successful establishment of stereotype printing toward the end of the century.
Document III represents still another experimental process of printing which was neither polytype nor stereotype, but which seems to have had its origin in Benjamin Franklin’s effort to reproduce  handwriting directly or, as Abbé Rochon expressed it, “imprimer aussi vite qu’on écrit” (Camus, Histoire, p. 34). Before coming to France Franklin had carried on some experiments with this object in view. His method consisted in writing on a piece of paper with gummed ink which was then powdered with very fine sand or with sifted iron filings. This sheet of paper was then placed between two plates, of which the one in contact with the writing had to be of a soft metal such as copper, and the other of stone or iron. When the plates were run through a roller press, the hardened ink would be forced into the copper-plate, which thereupon became an intaglio plate for printing as many facsimiles of the writing as were needed (“autant d’exemplaires que la profondeur de la gravure le permettra”). Franklin described his attempt to Abbé Rochon, who evidently repeated the experiments, for he reported that the reproductions of handwriting obtained by this method—which was not essentially different from that of Hoffman—were not pleasing. In an effort to improve upon Franklin’s device, he finally announced the method of engraving which Jefferson summarized in the notes here presented as Document III. While utilizing the ordinary practice of engraving a plate with nitric acid, Rochon’s method, in its final stage, appears to be a crude forerunner of what today would be called offset-printing. Abbé Rochon gave Franklin full credit for having stimulated him to achieve this result, declaring in fact that if it had not been for Franklin he would never have become interested in the art of engraving. Abbé Rochon’s method was devised between 1777 when Franklin arrived in France and 1781 when he reported his own improvement upon it to the Acad émie des Sciences. The description of his method was published in Paris in 1783 in Receuil de mémoires sur la mécanique et la physique, p. 323–47. Abbé Rochon’s intaglio plate produced a negative or reverse impression of the writing or design (“ces épreuves sont à contre-sens”), but by striking off as many copies as were desired and by interleaving these negative impressions with moistened sheets of fine paper while the ink was still fresh and by running the whole through a roller press, it was possible to obtain offset impressions at a single stroke that would be both positive and legible (“contre-épreuves très propres et très-lisibles”). Rochon was well aware of the limitations of his method and frankly acknowledged that it would never equal ordinary engraving for general purposes, but he did claim that it would be very useful in cases where it was necessary to make a few copies quickly—as, for example, in the case of Lafayette’s “Avis au Comité” (Camus, Histoire, p. 31–4). It is not known when Jefferson made his notes of Rochon’s method: they could have been set down at any time after 1783, but were almost certainly made after his arrival in Paris in 1784 and were probably written in 1785 or 1786.
